Title: To Alexander Hamilton from William S. Smith, 12 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade April 12th. 1800
          
          It is my duty to present the Inclosed Letter from the Surgeon of the 13th. Regt. addressed to me, with a Copy of my answer—
          I understand the medicine was supplied on the order of the D. Qr. Mr. Genl. by Mr. Dayton the Contractor—
          I must solicit your interference on this important point, and doubt not if you favour us with it, but we shall be well supplied in future—
          I have had many unpleasant points to arrange and render smooth, thro’ the Winter, & no attentions shall be wanting on my part to parry the shafts of death in the spring—If our surgeon’s are supplied with proper medicine
          I have the Honor to be With great respect, Sir—Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th
          
        